DISSENTING OPINION BY
Senior Judge COLINS.
I dissent. I believe that the decision concerning the purchase of bulk cable service for all of the units in the building *875clearly is an “operational” decision which affects all of the units in the building. Therefore, it would qualify as a common expense that may be levied by the Association.
In today’s real estate world, cable television and internet services are as much of a condominium necessity as general landscaping services and, therefore, the Council acted properly in levying the cable television minimum fees.
Therefore, by implication, I would also reverse the trial court’s decision regarding the retroactive liability for cable fees.